Citation Nr: 1635252	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-22 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to December 13, for posttraumatic stress disorder.

2.  Entitlement to a rating in excess of 50 percent from December 13, 2010 to February 5, 2013 for posttraumatic stress disorder.

3.  Entitlement to a rating in excess of 70 percent from February 5, 2013 for posttraumatic stress disorder.

4.  Entitlement to a total rating for compensation purposes based upon individual unemployability prior to January 1, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran had active military service from February 1967 to February 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


REMAND

In the January 2014 remand, the Board directed the RO to provide the Veteran with a VA examination in which the VA examiner was to describe the total effect of the Veteran's disabilities, alone and considered together, on his ability to work.  

The Veteran was afforded a VA examination for his posttraumatic stress disorder (PTSD) and separate general VA examination in February 2014.  The psychiatric VA examiner determined only that the Veteran's employability the Veteran was mildly impaired by his PTSD and the general examiner stated that "consideration and opinion for psych [sic] issues are beyond the scope" of the examination.  Thus, the examinations did not adequately speak to the impairment produced by all of the Veteran's disabilities considered together.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or 

discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  A new examination is necessary.

Finally, the Board is deferring adjudication of the issue of entitlement to ratings in excess of those assigned for PTSD, as development for the issue of a total rating for compensation purposes based upon individual unemployability being remanded might impact the Veteran's eligibility for higher ratings on an extraschedular basis.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003); Todd v. McDonald, 27 Vet. App. 79, 90 (2014).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA examination by an appropriate examiner to determine the functional effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities of the Veteran's service-connected PTSD; muscle injuries, Group III and V, left; right paracentral disc bulge at T6-T7; suppurative granulomatous inflammation of the left lower lobe with 

fibrosis, status post left lower lobectomy; and intercostal anesthesia, either individually or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Consideration must be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

